Citation Nr: 0431827	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for open angle glaucoma, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from March 1969 to December 
1971, from November 1972 to November 1975, from March 1976 to 
March 1980, and from September 1981 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The Board notes that the veteran requested a hearing in March 
2000.  He withdrew his request for a hearing in April 2003 
and there are no other outstanding hearing requests of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case.  

The veteran's open angle glaucoma is currently evaluated as 
20 percent disabling.  He contends that his visual impairment 
is more disabling than currently evaluated and has appealed 
for an increased rating.  

In May 2002, the veteran stated that he was receiving 
treatment for glaucoma at the VA Medical Center (VAMC) in 
Detroit, Michigan.  Following a review of the claims file, it 
does not appear that current medical records from that 
facility have been requested or obtained.  The RO should 
ensure that all outstanding medical records are obtained and 
that those records are considered in any subsequent 
adjudication of the issue on appeal.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should obtain all treatment 
records, examinations, notes, consults, 
and complete clinical records of the 
veteran from the VAMC in Detroit, 
Michigan dated from May 2001 to the 
present.  If no such records can be 
found, or if they have been destroyed, as 
for specific confirmation of that fact.

2.  The RO should then readjudicate the 
veteran's claim. If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




